ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
ANHAM FZCO, LLC                               )      ASBCA No. 61876
                                              )
Under Contract No. SPM300-12-D-35 l 7         )

APPEARANCES FOR THE APPELLANT:                       Richard P. Rector, Esq.
                                                     Dawn E. Stem, Esq.
                                                      DLA Piper LLP
                                                      Washington, DC

APPEARANCE FOR THE GOVERNMENT:                       Daniel K. Poling, Esq.
                                                      DLA Chief Trial Attorney

                                ORDER OF DISMISSAL

      The Board docketed this appeal on November 13, 2018. By letter dated
November 19, 2018, prior to appellant filing its complaint, appellant stated that it
withdraws its appeal. The government does not object. Accordingly, this appeal is
dismissed from the Board's docket without prejudice. See TTF, L.L.C.,
ASBCA No. 58494, 13 BCA, 35,343 at 173,464.

       Dated: December 7, 2018




                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61876, Appeal of ANHAM FZCO,
LLC, rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREYD. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals